Lazer, J. P.,
concurs in the result, with the following memorandum: While I concur in the result, I write separately to distance myself from the majority’s declaration that “an easement does not come within the contemplation of the phrase ‘lands the title to which * * * shall * * * be owned’ in section 3 of article IV of the [Palisades Interstate] compact”. Both the Real Property Actions and Proceedings Law and the Real Property Law define “lands” as being coextensive in meaning with “lands, tenements, and hereditaments” (RPAPL 111, subd 1; Real Property Law, §2, subd 1). Since the conservation easement granted to the Palisades Interstate Park Commission is a negative easement appurtenant and an incorporeal hereditament, it comes within the definition of “lands” as described in the mentioned statutes. The reason I am compelled to join in the result reached by my colleagues is that the Compact gives the commission the “power to grant easements”. Here, the commission — owner of a conservation easement — has agreed to subject that easement to another easement in favor of Marriott Corporation that will permit golf course use of a portion of the property covered by the original easement, provided that the golf course is open to the public. Whatever the merits of the commission’s transaction with Marriott, I am unable to conclude that the Compact was violated by the commission’s grant of an easement upon its easement. I am aware, of course, that the compact was drawn in an era before the acquisition of conservation easements by public authorities became a widespread substitute for acquisition of fee title. If the passage of time and the use of innovative legal methods of preserving wilderness have created a loophole and if the commission is to be prevented from entering into similar transactions by which it grants easement rights to commercial interests without approval of the two States involved, it will be necessary to amend the Compact. [114 Misc 2d 52.]